     Case 5:19-cv-00042-EKD Document 13 Filed 12/04/20 Page 1 of 5 Pageid#: 72




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                  HARRISONBURG DIVISION

UNITED STATES OF AMERICA                        )
                                                )      Criminal Action No. 5:19-cv-00042
v.                                              )
                                                )
EIGHT FIREARMS                                  )      By: Elizabeth K. Dillon
                                                )          United States District Judge
          Defendant.                            )

                           MEMORANDUM OPINION AND ORDER

          On August 20, 2019, the clerk of court entered default and three days later the court

granted the government’s motion for forfeiture of eight firearms. (Dkt. Nos. 6, 8.) Almost a

year later, on June 10, 2020, Chris Miller filed a pro se motion for return of property, claiming

that the seized firearms belong to him. (Dkt. No. 9.) For the reasons stated below, this motion is

denied.

                                         I. BACKGROUND

A. Seizure of Weapons

          According to the affidavit in support of forfeiture, on December 7, 2018, the Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF) and local law enforcement executed multiple

federal arrest and search warrants in Shenandoah County, Virginia, in relation to a large federal

drug conspiracy investigation. (Affidavit of Christian Bockmann (Bockmann Aff.) ¶ 4, Dkt. No.

1-1.)

          A co-conspirator of Merle Stephens was among those arrested and gave information

about Stephens, who was wanted on a state arrest warrant and for selling large quantities of

methamphetamine. The co-conspirator stated that Stephens had firearms in a white van and that

he or she was present when Stephens traded methamphetamine in exchange for several of the
  Case 5:19-cv-00042-EKD Document 13 Filed 12/04/20 Page 2 of 5 Pageid#: 73




firearms in the white van. (Id.) Later that day, Stephens was arrested on the state arrest warrant,

and during the search incident to arrest, law enforcement found a quantity of methamphetamine

and other illegal narcotics, a large quantity of United States currency, and a handgun. (Id.)

Stephens later admitted during a Mirandized interview that he had purchased the handgun two

weeks prior to his arrest. (Id. ¶ 9.)

        Law enforcement located a white Chrysler minivan at the address where the co-

conspirator stated Stephens was living at the time. Firearms could clearly be seen inside the van

through a side window. The owner of the van gave verbal and written consent for law

enforcement to search the van. Officers recovered several firearms from the van. (Id. ¶ 5.)

        Miller, who had purchased methamphetamine from and was a known associate of

Stephens, claims that the seized firearms belong to him. (Id. ¶ 7–8.) An ATF agent involved in

the investigation, based on his knowledge of the investigation and the circumstances surrounding

the seizure, believes that Miller is not the owner of any of the seized firearms. (Id. ¶ 10.) The

agent believes as much because: (1) the firearms were seized from the location where Stephens

was residing; (2) the vehicle in which the firearms were located also contained Stephen’s

possessions; (3) Stephens admitted to shooting the firearms for target practice and that his

fingerprints could possibly be on them; (4) a reliable co-conspirator admitted to being present

when Stephens traded methamphetamine in exchange for firearms, and Stephens admitted to the

co-conspirator that he is collecting firearms as a financial investment; (5) Miller is an unlawful

user of methamphetamine addicted to controlled substances; and (6) Miller is prohibited from

possessing firearms or ammunition, and if Miller were to be in possession of any firearms and/or




                                                 2
  Case 5:19-cv-00042-EKD Document 13 Filed 12/04/20 Page 3 of 5 Pageid#: 74




ammunition, he would be in violation of 18 U.S.C. § 922(g)(3) and the firearms would be subject

to forfeiture pursuant to 18 U.S.C. § 924(d). (Id.) 1

B. Procedural History

        The government filed a verified complaint in this matter on May 28, 2019. (Dkt. No. 1.)

The government caused notices of forfeiture to be personally served on various individuals,

including Miller. (Notice & Publication, Dkt. No. 4.) The notice provided specific instructions

for filing a claim and answer, including what each needed to contain, when it needed to be filed,

and how to file it. (Notice of Forfeiture, Dkt. No. 11-1.) The notice of forfeiture was delivered

to Miller on June 3, 2019. (Dkt. No. 4-2 at 2.) The government also posted a notice of forfeiture

of the firearms on forfeiture.gov for at least thirty consecutive days beginning on May 30, 2019.

(Dkt. No. 4.)

        Because Miller did not file a timely claim or answer, the clerk entered default against “all

persons claiming an interest in the defendant property,” including Miller. (Dkt. No. 6.)

                                              II. ANALYSIS

A. The Federal Rules of Criminal Procedure Do Not Apply

        As an initial matter, Miller filed his motion for return of property under Rule 41(g) of the

Federal Rules of Criminal Procedure. This, however, is a civil forfeiture proceeding, to which

the rules of criminal procedure are inapplicable. Fed. R. Crim. P. 1(a)(1), (a)(5)(B) (stating that

the Federal Rules of Criminal Procedure “govern the procedure in all criminal proceedings,”

specifically excluding “civil property forfeiture [proceedings] for violating a federal statute”);

United States v. Castro, 883 F.2d 1018, 1020 (11th Cir. 1989) (“Defendant cannot use the

criminal procedure device of [Rule 41(g)] to seek relief from a civil forfeiture proceeding.”).


        1
         Moreover, only one firearm (a Remington 870 express shotgun) was traced back to Miller as the original
owner. (Bockmann Aff. ¶ 8.)

                                                       3
  Case 5:19-cv-00042-EKD Document 13 Filed 12/04/20 Page 4 of 5 Pageid#: 75




B. Miller Lacks Standing

        In a civil forfeiture action in rem, a claimant must file a claim and answer to the

complaint under the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Claims. See 18 U.S.C. § 983(a)(4); Fed. R. Civ. P. Supp. G(5). Under these rules, a claim must

be filed within thirty-five days of service of the complaint or thirty days of final publication of

notice of the filing of the complaint, and the claimant must then file an answer to the complaint

within thirty days after filing of his claim. Fed. R. Civ. P. Supp. G(4)(b)(ii)(B), (G)(5)(a)(ii)(B).

“[P]otential claimants must strictly comply with Rule G in order to have statutory standing to

challenge a forfeiture action.” United States v. One 2011 Porsche Panamera, 684 F. App’x 501,

506 (6th Cir. 2017); United States v. Conolly, 694 F. App’x 10, 13 (2d Cir. 2017) (“A person

seeking to challenge forfeiture therefore lacks statutory standing if he or she has not filed a claim

pursuant to Rule G(5).”).

        As discussed herein, Miller did not file a timely claim, and he therefore lacks standing.

In his motion, Miller claims that he did file a claim, but Miller filed a claim in the administrative

forfeiture proceedings, which does not establish standing in this civil action. A claim in an

administrative forfeiture is “not a substitute for filing a verified claim in the judicial forfeiture

action because summary administrative forfeitures and judicial forfeitures are separate

proceedings.” United States v. $7,000.00 in U.S. Currency, 583 F. Supp. 2d 725, 735 n.15

(M.D.N.C. 2008); see also Conolly, 694 F. App’x at 13 (“Filing a notice with the DEA in

response to a notice filed by that agency . . . is insufficient to satisfy standing in district court

under the plain terms of Supplemental Rule G(5).”). Miller’s administrative claim caused the

ATF to refer the forfeiture to the U.S. Attorney’s Office for judicial forfeiture proceedings.

Miller was then required to file a claim pursuant to Rule 5(G), which he failed to do. Miller’s



                                                    4
  Case 5:19-cv-00042-EKD Document 13 Filed 12/04/20 Page 5 of 5 Pageid#: 76




lack of standing is apparent, and his motion should be denied. See United States v. Borromeo,

945 F.2d 750, 752 (4th Cir. 1991) (“Courts consistently have required claimants to follow the

language of the Supplemental Rules to the letter.”); United States v. Approximately $60,110.00

in U.S. Currency, CIVIL NO. 3:19-cv-00635-GCM, 2020 WL 2199625, at *2 (W.D.N.C. May 6,

2020) (“Courts strictly enforce compliance with the Supplemental Rules in forfeiture cases, and

until a claimant does so, he or she lacks statutory standing to contest the forfeiture.”). 2

                                             III. CONCLUSION

        Based on the foregoing, it is HEREBY ORDERED that Miller’s motion for the return of

property (Dkt. No. 9) is DENIED.

        Entered: December 4, 2020.




                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




        2
           Neither can construing Miller’s motion as a motion to set aside default, Fed. R. Civ. P. 55(c), or as a
motion for relief from a final judgment, Fed. R. Civ. P. 60(b), excuse the lack of statutory standing. See, e.g.,
United States v. $10,300.00 in U.S. Currency, No. 10-CV-6103-CJS, 2015 WL 5693054, at *1 (W.D.N.Y. Sept. 28,
2015) (refusing to vacate entry of default because of lack of standing).

                                                        5
